Name: Commission Regulation (EEC) No 1677/76 of 9 July 1976 concerning applications for aid submitted to the Community to repair damage caused to agriculture by the earthquake in the Friuli region
 Type: Regulation
 Subject Matter: European construction;  economic policy;  deterioration of the environment;  regions of EU Member States
 Date Published: nan

 10 . 7 . 76 Official Journal of the European Communities No L 186/27 COMMISSION REGULATION (EEC) No 1677/76 of 9 July 1976 cpncerning applications for aid submitted to the Community to repair damage caused to agriculture by the earthquake in the Friuli region Whereas the data must be given in the files accompan ­ ying applications for aid submitted pursuant to this Regulation and the form of their presentation must be determined by the requirements of a simplified and accelerated procedure ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 1505/76 of 21 June 1976 on the Community contribution towards repairing the damage caused to agriculture by the earthquake in May 1976 in the Friuli/Venezia Giulia region ( J ), and in particular Article 2 ( 1 ) thereof, Having regard to Council Regulation No 17/64/EEC of 5 February 1964 on the conditions for granting aid from the European Agricultural Guidance and Guarantee Fund (2), and in particular Article 20 (6) thereof, Whereas Council Regulation (EEC) No 1505/76 provided for a simplified and accelerated procedure whereby farmers in the distressed area could be aided effectively and rapidly ; Whereas applications for aid from the Community must contain a set of data presented in the same way by all applicants, so as to facilitate their examination and the taking of a decision in their regard ; 1 . Applications for aid from the Community submitted to the Commission in accordance with the provisions of Regulation (EEC) No 1505/76 must contain data corresponding to the headings set forth in the Annex to this Regulation 2. Applications must be submitted in triplicate . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 July 1976. For the Commission P.J. LARDINOIS Member of the Commission (') OJ No L 168 , 28 . 6 . 1976, p . 9 . ( 2 ) OJ No 34, 27 . 2 . 1964, p . 586/64 . No L 186/28 Official Journal of the European Communities 10 . 7 . 76 ANNEX A. Data concerning the project to be provided by the applicant 1 . Applicant (') 1.1 . Name or business name 1.2 . Address or place of business 1.3 . In the case of a legal person : 1.3.1 . Form taken in law. 2 . Beneficiary within the meaning of Article 22 ( 1 ) of Regulation No 17/64/EEC 2.1 . Name or business name 2.2 . Address or place of business 2.3 . In the case of a legal person : 2.3.1 . Form taken in law. 3 . Proposed action within the meaning of Council Regulation (EEC) No 1505/76 of 21 June 1976 3.1 . Brief description of the damage incurred 3.2 . Brief general and technical description of measures proposed : Buildings  repairs (nature , scale , etc .)  rebuilding or new construction (size , purpose, etc .) Plant  repairs (nature , purpose, etc .)  purchases (nature , purpose, etc .) Land (nature , scale , etc . of works) Orchards (area , species , varieties , etc .) Other 4 . Overall estimate of the costs of the proposed . measures or works . 5 . Aid requested . 6 . Proposed financing 6.1 . Breakdown of resources by origin and nature : 6.1.1 . Contribution by the beneficiary : 6.1.1.1 . out of own resources 6.1.1.2 . in loans (terms) 6.1.1.3 . in the form of contributions in kind (method and basis of calculation) 6.1.2 . Contribution by the Member States or by other public or semi-public authorities : 6.1.2.1 . Capital grants \ 6.1.2.2 . Loans 6.1.2.3 . Subsidical interest rates 6.1.2.4 . Loan guaranties 6.1.2.5 . Other 6.1.3 . Contributions from other sources (terms). 7 . Name and address of body or bodies through which funds are to be paid . B. Data to be provided by the Member State 1 . Opinion of the Italian Republic (Article 20 (3 ) of Regulation No 17/64/ EEC). 2 . Confirmation that the Italian Republic undertakes to cover the financial plan , taking into consider ­ ation the Community aid and the beneficiary's contribution (Article 2 (2) (c) of Regulation (EEC) No 1505/76 . 3 . Confirmation that the project complies with the provisions of Article 1 of Regulation (EEC) No 1 505/76 . (') Whose applicant is a person other than the beneficiary . 10 . 7 . 76 Official Journal of the European Communities No L 186/29 4. Confirmation that the project meets one of the conditions in Article 2 (2) (a) of Regulation (EEC) No 1505/76. 5 . Confirmation that the conditions in Article 14 ( 1 ) (c) and, if applicable , Article 14 (2) (a) and (c) of Regulation No 17/64/EEC are met . 6 . Designation of the agency entrusted during the period of intervention by the Fund with the trans ­ mission of supporting documents (Article 22 (2) of Regulation No 17/64/EEC .